Case

aA & Ww WN

oOo Oo YN DW

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

:20-Cv-03260-JGB-PVC Document13 Filed 02/26/21 Page 1of1 Page ID #:206

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MIKE REDFORD,
Plaintiff,
V.
GREENDOT CORPORATION, et al.,

Defendants.

 

 

Case No. CV 20-3260 JGB (PVC)

JUDGMENT

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the federal claims in the above-captioned action

are dismissed with prejudice for failure to state a claim and that the state law claims are

dismissed without prejudice for lack of jurisdiction.

DATED: February 26, 2021

  

 

 
   

JESWb G. BERNAL —_
WWED STATES DISTRICT JUDGE

 
